DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022, has been entered.
Status of Claims
No claim amendments have been presented. Claims 1, 4, 6, 8-10, 16-20, 23-25, 27-36 and 39-43 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8-10, 16, 32-36, 39-40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite for the recitation of the term “increased yield” in line 11. Firstly, the term “increased yield” in claim 1 is a relative term which renders the claim indefinite. The term “increased yield” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the increased yield is compared with. On one hand, the claim requires the crops being transgenic with a Bt toxin gene. Therefore, it could be interpreted that the increased yield is being compared with non-transgenic plant. On the other hand, the claims require the crops being grown under nematode pressure, therefore it could be interpreted that the increased yield is being compared with crops grown under other conditions. Finally, the claim recite specific ranges or dosages of various components, such as the concentration of Bacillus firmus in the product is in the range of from 100,000 to 10,000,000 cfu/seed. Therefore, the it could be interpreted that the increased yield is being compared with seeds that receive a higher or lower dosages, or none at all. Furthermore, it is unclear whether the increased yield is compared with other treatment combinations. In view of the conflicting and confusing options for interpretation of the claim scope, the claim is deemed indefinite.
Dependent claims 4, 6, 8-10, 16, 32-36, 39-40 and 43 are included in this rejection for their failure to correct the deficiency above of the base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed March 9, 2022 as applied to claims 1, 4, 6, 8-10, 16-20, 23-25, 27-36 and 39-43. Applicant’s arguments filed on July 11, 2022 have been fully considered but they are not persuasive.
Claims 1, 4, 6, 8-10, 12, 16-20, 23-25, 27-36, and 39-43 remain rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over PELEG (Peleg et al., United States Patent No. 6,406,690, 1996; as evidenced by the Biopesticides Registration Action Document Bacillus firmus 1-1582, published April 22, 2008, pp 1-38), in view of ASRAR (Asrar et al., US20040023802 A1, 2004), TIAN (Tian et al., 2007, FEMS Microbial. Ecol. 61:197-213), and JOHNSON (Johnson et al., US6156699A, 2000); for reasons of record stated in the Office action dated March 9, 2022.
The claims are drawn to a product comprising a spore-forming nematicidal bacterium Bacillus firmus in an amount of from about 1 % to 20% by weight, and a non-nematicidal insect control agent which is clothianidin in an amount of from about 30% to 50% by weight, and genetically modified seed, plant or plant part selected from cotton, soybean, corn, wheat, or sorghum, transformed with a gene from B. thuringiensis, wherein the product results in increased yield of the cotton, soybean, corn, wheat or sorghum when grown under nematode pressure, wherein the concentration of clothianidin is 500 to 1,000 gm ai per 100 kg of seed, and wherein the Bacillus firmus in a concentration of 100,000 to 10,000,000 cfu/seed; wherein the product further comprises imidacloprid; wherein the product comprises a genetically modified seed which is insect tolerant, and which is glyphosate tolerant; further wherein the Bacillus firmus is from strain CNCM 1-1582; wherein the product comprises at least one chemical fungicide; further wherein B. firmus is present in an amount of from about 1 % by weight to 20% by weight, and that clothianidin is present in an amount from about 30% by weight to about 50% by weight; 
Or, to methods of protecting genetically modified seed from damage resulting from infestation with nematodes, with the product; 
And, to methods of manufacturing the product; to a method of manufacturing a genetically modified seed of cotton, soybean, corn, wheat, or sorghum, wherein a continuous coat machine is utilize or when a computer system monitors seed flow into said continuous coat machine, along with a batch coating process; wherein the spore-forming bacterium confers protection against nematodes; and further wherein the composition component distribution as a known percent by weight distribution of the total composition.
PELEG teaches the application of the spore-forming nematicidal bacterium B. firmus strain CNCM 1-1582 for controlling nematodes (entire document; see Title, Abstract, for example).
PELEG teaches the application of the spore-forming nematicidal bacterium B. firmus strain CNCM 1-1582 to seed, in conjunction with the insect control agent Nemacur® which is commonly known as fenamiphos (col 2., lines 1-15, lines 44-57; paragraph spanning cols. 2-3; col. 6, lines 17-48, for example).
PELEG teaches the use of supplements including Nemacur®, to create an additive nematicidal effect (col. 6, lines 17-48). The following supplements were used in the experiments: a) none; b) gelatin; c) gelatin hydrolysate; d) gelatin+cotton seed meal; e) casein hydrolysate; and f) Nemacur® (Id., lines 32-35).
PELEG teaches that the supplements either alone or in combination can be used to increase the nematicidal activity of the bacteria (Id., lines 49-51). Various supplements, either alone or in combination, can be used to increase the nematicidal activity of the bacteria. These include vegetative grains such as pea, bean and humus flours, and extracts from animal sources such as feather powder, powdered meat and other inexpensive protein hydrolysates. Examples of preferred supplement combinations are crude gelatinous material and CSM ( cotton seed meal), or whey protein and CSM, at concentrations of 0.1 % and 0.25%, respectively (Id., lines 49-57).
In general, the bacteria and the supplements had a positive effect on the fresh weight of the plants. When used separately, they increased the top fresh weight by 50-100% as compared to control. However, when used in combination, the bacteria and supplement gave an increase of 200-300% (Id., lines 62-67).
PELEG further teaches and claims ( claim 4 of PELEG, for example) a supplement selected from the group consisting of gelatin, gelatin hydrolysate, crude gelatinous material, whey protein, casein hydrolysate and cotton seed meal, wherein said supplement improves the nematicidal activity of the bacteria.
PELEG teaches and claims a method of protecting a plant from nematodes, which comprises the application of the nematicidal B. firmus strain CNCM 1-1582, or spores thereof, to said plant ( claims 3-6 of PELEG, for example).
PELEG teaches that a typical nematicidal composition will include the active ingredient B. firmus strain CNCM 1-1582 spores, an appropriate supplement, a carrier which is compatible to the activity of the spores as well as to the plant being treated, and, preferably, a surfactant. The composition can be modified in accordance with the application technique by which it will be used: 1) application through the irrigation system; 2) mixing in the soil of the plants; 3) seed coating (Id., lines 20-24).
PELEG teaches that it is believed that proteolytic and collagenolytic activities play an important role in the control of nematodes ( col. 5, lines 42-53; Tables 1-2), and in that context examines the proteolytic activity of Bacillus firmus 1-1582, at a concentration of 109 cfu (colony forming units) (Table 1).
The Biopesticides Registration Action Document Bacillus firmus 1-1582 (US EPA Archive Document; attached to this Office action) provides evidence that the biopesticide formulation taught by PELEG comprises B. firmus strain 1-1582 at a minimum of 4 x 108 cfu/g; see the Product Overview section on page 8, referencing US Patent No. 6406690 by Peleg et al. See also page 9, describing the formulation type.
PELEG does not explicitly teach the seed as being genetically modified or the insecticide as neonicotinoid, nor does PELEG explicitly teach the instantly claimed composition component distribution as a known percent by weight distribution of the total composition. However, such claimed compositions and the recited methods practiced with the compositions would have been prima facie obvious to a person of ordinary skill in the art at the time of invention for the reasons discussed below.
ASRAR teaches methods for increasing plant yield and/or vigor by seed treatment with a neonicotinoid compound (i.e., neonicotinoid insecticide) (entire document; see Title, Abstract, for example).
ASRAR teaches pesticides that are very effective against targeted pests (page 1, paragraph 0007). One family of insecticides, in particular, has been found that shows great potential for protecting the seeds and plants of important agronomic crops from insect damage. This family, the neonicotinoids, include such agents as thiamethoxam (available commercially as HELIX® and CRUISER®, imidacloprid (available commercially as GAUCHO®), as well as several other related compounds (Id.). The use of thiamethoxam as a pesticidal seed treatment has been reported, at least on cotton, sorghum, maize, sweet com, and sugar beet, for the control of wireworm, cotton seedling thrips, tomato thrips, cotton aphid, black field earwig, and other insects (Id.).
ASRAR teaches the treatment of a seed with a neonicotinoid compound, wherein the
seed may contain transgenes expressing delta-endotoxins from Bacillus thuringiensis (page 2, paragraphs 0025-0027, and 0061), or may contain a transgene conferring glyphosate tolerance (i.e., genetically modified seed or plant part) (page 15, paragraph 0121). 
ASRAR teaches the treatment of seed with fungicides in an additional layer of coating, or as part of the coating containing the neonicotinoid (i.e., further comprising at least one chemical fungicide) (pages 16-17, paragraphs 0134-0137); and also teaches the treatment of seed, such as soybean, that contain transgenes that confer both insect and glyphosate tolerance (i.e., genetically modified seed which is both insect and glyphosate tolerant) (page 15, paragraphs 0116 and 0121).
ASRAR teaches the use of the neonicotinoid imidacloprid in a preferred range of 40g/100kg of seed up to 100g/100kg of seed. This equates to 0.004 to 0.01 % by weight of
imidacloprid to seed (page 19, paragraph 0211). See also Figs. 2-3 showing com yield from seed
having a seed treatment with imidacloprid relative to controls.
ASRAR teaches and claims (claim 37 of ASRAR, for example), a method of increasing
the yield and/or vigor of an agronomic plant that is grown from a seed, wherein the neonicotinoid insecticide is selected from a group that includes imidacloprid, clothianidin, and
others.
It is noted that the instant disclosure also contemplates both imidacloprid and clothianidin
as alternative embodiments of non-nematicidal, neonicotinoid insecticides; see infra excerpt
from Applicant's Specification, page 8, paragraph 0029:
Particularly preferred non-nematicidal, neonicotinoid insecticides include 1-(6-chloro-
3-pyridylmethyl)-N-nitroimidazolidin-2-ylideneamine (imidacloprid), 3-(6-chloro-3-
pyridylmethyl)-1,3-thiazolidin-2-ylidenecyanamide (thiacloprid), 1-(2-chloro-1,3-
thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine (clothianidin), nitempyran, N1-[(6-
chloro-3-pyridyl)methyl]-N2 -cyano-N1 -methylacetam idi ne ( acetamiprid), 3-(2-chl oro-
1 ,3-thiazol-5-ylmethyl)-5-methyl-1, 3, 5-oxadiazi nan-4-yl idene( nitro) amine
(thiamethoxam) and 1-methyl-2-nitro-3-(tetrahydro-3-furylmethyl)guanidine
(dinotefuran).

ASRAR teaches that the neonicotinoid compounds have the capability of causing an
improvement in the yield and/or the vigor of the plant whether or not the plant is under pest
pressure from insect pathogens (page 3, paragraph 0056).
ASRAR teaches imbibing seed with a neonicotinoid compound at -1 % to -75% by
weight in a solvent such as water (page 20, paragraph 0217). For example, when the seeds were
treated with imidacloprid, a sufficient amount of Gaucho® 600 FS (containing 48.7% by weight
imidacloprid) (i.e., about 10% by weight to about 50% by weight) was thoroughly mixed into
water to form a seed treatment formulation, and the formulation was applied to a weight of corn
seed to provide treatment levels of 0.165 mg imidacloprid per kernel, which is about 487 grams
imidacloprid per 100 kg of seed (page 21, paragraph 0224).
ASRAR teaches that the amount of neonicotinoid compound that is used for the treatment
of the seed will vary depending upon the type of seed and the type of neonicotinoid compound,
but the treatment will comprise contacting the seeds with an amount of the neonicotinoid
compound, or combination of two or more neonicotinoid compounds, that is effective for
increasing the yield and/or vigor of the agronomic plant that is grown from the treated seed (page
19, paragraph 0210).
ASRAR teaches treatment of different types of seed, such as soybean (page 15,
paragraphs 0116 and 0121). As "agronomic plant" and "agronomically important plant' in the
practice of the invention, ASRAR teaches, without limitation, wheat, cotton, sorghum; and
further teaches increasing the yield of soybeans (Id., paragraphs 0066-0067). See also paragraph
0078 on page 6, describing the use of insecticides for crops such as corn, cotton, and soybeans.
ASRAR teaches and claims the use of clothianidin as a neonicotinoid compound with
insecticidal activity (see, for example, paragraphs 0072, 0095; claims 9-10, 36-38 of ASRAR, for
example). The neonicotinoid compound formulation that is used to treat the seed in the
invention can be in the form of a suspension, emulsion, slurry of particles in an aqueous medium,
wettable powder, wettable granules, or dry granules (page 18, paragraph 0200). If formulated as
a suspension or slurry, the concentration of the neonicotinoid compound in the formulation is
about 0.5% to about 99% by weight (w/w), preferably 5-40% (i.e., about 30% by weight to
about 50% by weight; i.e., about 40% by weight) (Id.).
ASRAR teaches that, in general, the amount of neonicotinoid compound (i.e.,
clothianidin, which is a nematicidal, neonicotinoid insecticide) that is applied to a seed in the
treatment will range from about 0.1 gm to about 1,000 gm of the compound per 100 kg of the
weight of the seed (page 19, paragraph 0211). Preferably, the amount of neonicotinoid
compound will be within the range of about 5 gm to about 600gm active per 100 kg of seed (Id.).
Alternatively, it has been found to be preferred that the amount of the neonicotinoid compound
be over about 20gm of the compound per 100 kg of the seed (Id.). When the neonicotinoid
compound is imidacloprid, a preferred range of use includes about 40 gm/ 100 kg of seed to
about 100 gm/ 100 kg seed (Id.).
ASRAR also teaches and claims seed that comprises a foreign polynucleotide sequence
encoding a B. thuringiensis endotoxin (see, for example, Abstract; paragraphs 0011, 0014, 0061,
0111-0116; Table 4; claims 32-34, 54-55 of ASRAR, for example).
ASRAR further teaches in the art a method of controlling pests that includes applying
pymetrozine, a benzoylurea-derivative, or a carbamate-derivative to the pests, their
environment, or to a transgenic plant that can contain one or more of the natural Bt (B.
thuringiensis) delta-endotoxin genes; and ASRAR also describes the treatment of transgenic
crops with certain compounds, including imidacloprid, in order to obtain synergistic control of
harmful insects (paragraph 0009, for example). See also Example 1 (paragraphs 0221-0224),
illustrating the treatment of transgenic corn seeds, expressing Bacillus thuringiensis endotoxin
Cry3Bb.11231 or Cry3Bb.11098, with imidacloprid.
ASRAR teaches in paragraph 0136 on page 17 that imidacloprid can be used in
conjunction with a nematicide (i.e., a product that comprises imidacloprid and a nematicide),
and further contemplates in paragraph 0025 on page 2 the application of the product in a location
having a level of infestation by an insect that is a pest for the agronomic plant (i.e., in the
presence of insect pressure).
ASRAR teaches that the seeds may also be treated with one or more of the following
ingredients: pesticides, fungicides (i.e., chemical fungicides), herbicides, and biocontrol agents.
When the seed is treated with other pesticides, such pesticides can be nematocides (pages 16-17,
paragraphs 0134-0136). Thus ASRAR explicitly contemplates the control of nematodes. When
the seed is treated with a herbicide, it can be an inhibitor of aromatic amino acid synthesis, such
as glyphosate (page 17, paragraph 0178; page 18, paragraph 0198; claim 27 of ASRAR, for
example).
ASRAR teaches soil treatment, foliar treatment, (pages 6-10, Table 1 and accompanying
text), and seed treatment (page 13, paragraph 0094; page 18, paragraphs 0199 and 0202).
Specifically, the neonicotinoid compounds can be applied to a seed as a component of a seed
coating. Seed coating methods and compositions are known in the art (page 19, paragraph 0203).
ASRAR teaches that the neonicotinoid compound can be applied with good results to the
seeds of plants having particular transgenic events, whether or not insect infestation level
indicates the use of an insecticide. In one example, the neonicotinoid compound is applied to a
seed that contains one or more genes capable of expressing a B. thuringiensis delta-endotoxin of
any type (page 4, paragraph 0061).
ASRAR also teaches that the respective weights of the neonicotinoid compound (e.g.,
imidacloprid) preparation and the corn seed were calculated to provide the desired rate of
treatment of imidacloprid on the seed. The imidacloprid was mixed into sufficient water to
permit efficient distribution of the formulation to all of the seeds in the batch while minimizing
loss of treatment formulation due to lack of uptake of the formulation by the seeds (page 20,
paragraph 0223).
TIAN provides a review of bacteria used in the biological control of plant-parasitic
nematodes: populations, mechanisms of action, and future prospects (entire document; see Title,
Abstract, for example).
TIAN teaches that, as a group of important natural enemies of nematode pests,
nematophagous bacteria exhibit diverse modes of action: these include parasitizing; producing
toxins, antibiotics, or enzymes; competing for nutrients; inducing systemic resistance of plants;
and promoting plant health. They act synergistically on nematodes through the direct
suppression of nematodes, promoting plant growth, and facilitating the rhizosphere colonization
and activity of microbial antagonists (Id.; see Abstract, for example).
TIAN teaches commercial bionematicidal agents based on Bacillus species, under the
product name BioNem, which is utilized in nematode control (page 202, right-hand col., second
paragraph); said product comprises 3% lyophilized Bacillusfirmus spores and 97% nontoxic
additives (plant and animal extracts) (i.e., about 1 % to about 20% Bacillus firmus by weight) to
control root-knot nematodes as well as other nematodes. BioNem preplant applications in
vegetable plants resulted in an increased plant yield due to significantly reduced nematode
populations and root infestation, resulting in overall increase in yield (Id.).
JOHNSON teaches a process for coating seed (entire document; see Title, Abstract, for
example).
JOHNSON teaches the application of a composition comprising bacteria forming a
coat over the seed such that mixing of seed results in a substantially uniform treatment (col. 1,
lines 18-22; col. 4, lines 33-37).
JOHNSON teaches the application of a seed coat with a continuous process machine or
as a batch process ( col. 3, lines 41-45), and teaches what appears to be an automated process in
which a stream of seeds at the rate of up to -500 kg per minute are fed into multiple mixing
chambers that are set up in relation to one another, one to another, such that the transfer process
results in the falling of seed from one rotating chamber to the next (i.e., applying and mixing to
achieve a substantially uniform treatment) (col. 3, lines 47-67).
Given the teachings of PELEG, ASRAR, TIAN, and JOHNSON as described above, and
the motivation to control and protect against nematodes in agriculture, and the knowledge
generally available in the art at the time of invention; it would have been obvious to one of
ordinary skill in the art at the time the invention was made to use and to modify the compositions
and methods taught by PELEG, ASRAR, TIAN, and JOHNSON, to combine Bacillus firmus
with a non-nematicidal insect control agent, thus arriving at the Applicant's invention with a
reasonable expectation of success, and without any surprising results. For example, in light of
PELEG's disclosure that their spore-forming bacterium is known to be used in combination with
insect control agents, and ASRAR' s disclosure that (i) clothianidin can be used as
a neonicotinoid compound with insecticidal activity, and (ii) imidacloprid is known to not only
have insecticidal activity, but also increase the yield of the crop, one of ordinary skill in the art
would have found it prima facie obvious to combine the teachings of PELEG and ASRAR, and
try using ASRAR's clothianidin and/or imidacloprid in lieu of PELEG's insect control.
Similarly, one of ordinary skill in the art would have been motivated to combine the teaching of TIAN of a composition comprising 3% lyophilized B. firmus spores with the teachings of PELEG in view of ASRAR of methods of protecting modified seed comprising applying 0.004 to 0.01 % by weight of imidacloprid or imbibing seed with a neonicotinoid compound at -1 to - 75 % by weight in water, as well as the seed coating. One would have been motivated to do so considering the advantages of applying multiple crop protectants to seed.
Seed coating, batch coating, uniform treatment, and computer control of the flow of seeds
are techniques that were routine in the art at the time the invention was made, as taught by the
cited references and the state of the art in general. For example, JOHNSON teaches a flow of
-500 kg per minute into the coating process, clear evidence of monitoring the flow of seed.
Similarly, it would be obvious to utilize a computer system to monitor the flow of seed to
increase the efficiency in a quality control environment. The described coating processes would
adequately coat a non-transgenic seed just the same as a transgenic seed.
Similarly, it would have been obvious to combine the genetically modified seed and
spore-forming bacteria taught by PELEG in view of ASRAR with the methods of batch and
continuous coating to achieve the uniform treatment of JOHNSON. One of ordinary skill in the
art would have been motivated to achieve uniform treatment (e.g., as taught by JOHNSON)
because it would have created a quality-controlled seed coating manufacturing method that
allows for separation of individual seeds from one another.
As well, one of ordinary skill in the art would have been motivated to substitute
imidacloprid rather than using Nemacur®, as imidacloprid increases the yield in addition to
having insecticidal activity.
One having ordinary skill in the would have appreciated the value in controlling multiple
types of agricultural pests in a single product, and would have been motivated to create and
utilize a product that combined an insect control agent, including imidacloprid, with genetically
modified seed in addition to a spore-forming bacillus with known nematode control properties in
order to confer resistance to a wide range of agricultural pests that are known in the art to be
damaging. Of course, the application of insecticides is expected to improve overall plant/crop
growth and development, increase plant/crop disease resistance, and generally have positive
agronomic effects.
Considering that ASRAR teaches that seed coats can be applied with multiple elements
per coat or a single element per coat, the simultaneous application of spore-forming bacteria and
an insect control agent is obvious over the prior art.
Although PELEG, ASRAR, TIAN, and JOHNSON do not specifically reduce to practice
the instantly claimed product using cotton, corn, wheat, or sorghum, or the precise combination
of a composition component distribution as a known percent by weight distribution of the total
composition, these particular embodiments would be considered a design choice that would be
readily apparent to one of ordinary skill in the art, absent evidence to the contrary; protection
against nematodes of agronomically important plant species, including crops such as cotton,
corn, wheat and sorghum is desirable in agriculture; see also ASRAR. Furthermore, PELEG
specifically describes the use and modification of a nematicidal composition comprising as an
active ingredient (ai) the Bacillus firmus strain 1-1582. The composition can be modified in
accordance with the application technique by which it will be used: 1) application through the
irrigation system; 2) mixing in the soil of the plants; 3) seed coating (col. 7, lines 20-24).

Response to Applicant's arguments:
 
The Applicant's arguments in the response submitted on July 11, 2022 have been
carefully considered but they were not found to be persuasive.
Applicant argues that PELEG does not teach or suggest the combination of B.firmus with an insect control agent; Applicant further argues that PELEG only uses NEMACUR® as a positive control to compare with B. firmus, and that PELEG does not suggest the combination of B. firmus and an insect control agent. Applicant argues that NEMACUR® is a nematicide, whereas the claims refer to the non-nematicidal insect control agent clothianidin (Remarks, page 7-8). 
Applicant argues that the evidence of secondary considerations is sufficient to overcome a prima facie case of obviousness (Id., page 9).
The Examiner disagrees with Applicant's characterization of the prior art, and of the state
of the art in general, vis-a-vis the instant claims.
Initially, and in contrast to Applicant's arguments, it is noted that the cited prior art
references, in combination with the knowledge generally available in the art at the time of
invention, more than adequately establish a prima facie case of obviousness for the claimed
invention. The instant claims are directed to a composition that comprises: (i) clothianidin (used
as insecticide), (ii) Bacillusfirmus strain CNCM 1-1582 (used as nematicide), and (iii) a
genetically modified seed, plant, or plant part; with additional limitations with respect to the
concentrations used. However, agricultural pesticidal compositions as combinations of (i)
insecticides and (ii) nematicides (applied to (iii) seed) were well known in the art at the time
of invention. See, for example, the formulation of insecticide/nematicide Furadan® LFR (U.S.
Environmental Protection Agency registration 279-330 issued January 31, 2006; copy of EPA
registration was attached to a previous Office action). Accordingly, there is nothing unexpected
about the instantly claimed composition(s).
In response to Applicant's continued arguments against the cited references individually,
these are not persuasive, because they are attacks on the PELEG (and other references)
individually rather than considering the combined teachings as a whole. One cannot show
nonobviousness by attacking references individually where the rejections are based on
combinations ofreferences. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re
Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also important to note that
the test for obviousness is not whether the features of a secondary reference may be bodily
incorporated into the structure of the primary reference; nor is it that the claimed invention must
be expressly suggested in any one or all of the references. Rather, the test is what the combined
teachings of the references would have suggested to those of ordinary skill in the art. In re
Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981).
The above notwithstanding, a fairer reading of the PELEG reference reveals that, in
contrast to Applicant's arguments, PELEG does not teach the use of NEMACUR® as a
positive control. In contrast, NEMACUR® is taught as one of the supplements to the
treatment with Bacillusfirmus strain CNMS 1-1582. Shown below is an excerpt from col. 6 of
the PELLEG reference. NEMACUR® is indicated as one of the possible supplements (f). In
some experiments, bacterial spores alone were used (i.e., Bacillus firmus strain CNMS 1-1582).
In other experiments, supplements were added to the Bacillus firmus strain CNMS 1-1582: a)
none; b) gelatin; c) gelatin hydrolysate; d) gelatin+ cotton seed meal; e) casein hydrolysate; and
f) NEMACUR®. "when both bacteria and supplement(s) were added together, there was an
additive, intensified effect resulting in a decrease of 9-100% and 70% in the galling index in greenhouse and microplot trials, respectively" (emphasis supplied). See also relevant excerpt
below.
The results of a large number of experiments in which the
nematicidal activity Bacillus firmus strain CNCM I-1582
and Bacillus cereus strain CNCM I-1562 against Meloid
ogyne spp. nematodes was determined under greenhouse
conditions are Summarized in FIG. 1 and the results in
microplots are summarized in FIG. 2. The numbers in
parenthesis in FIG. 1 indicate the number of trials averaged
into the results, while the results in FIG. 2 are averages of
5 experiments. The diseased plants were treated with no
bacterial spores (Z), Bacillus firmus strain CNCM I-1582
3) or Bacillus cereus strain CNCM I-1562 (Z). The fol
lowing Supplements were used in the experiments: a) none;
b) gelatin; c) gelatin hydrolysate; d) gelatin--cotton Seed
meal; e) casein hydrolysate; and f) NemacurE).
When bacterial spores alone (no Supplement added) were
applied to the plants, there was a 40-50% reduction in
root-knot nematode infestation as compared to the control in
which no bacteria was added, both in greenhouse and
microplot trials. When supplements such as gelatin (0.2%
w/w) or a mixture of gelatin and cotton seed meal (CSM) at
concentrations of 0.05% and 0.25%, respectively, were
applied to the plants without bacteria, there was a reduction
of 30-40% in the galling index. However, when both
bacteria and Supplement(s) were added together, there was
an additive, intensified effect resulting in a decrease of
9-100% and 70% in the galling index in greenhouse and
microplot trials, respectively. Similar results were obtained
with hydrolysates of gelatin and casein.
Other Supplements, either alone or in combination can be
used to increase the nematicidal activity of the bacteria.
 
Accordingly, in contrast to Applicant's arguments, in light of the previously cited
references and the general state of the art, the Office has established a prima facie case of
obviousness. Of course, it is well settled in Patent Law that, "[o]nce the examiner sets out this
prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond
it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final
determination on obviousness by weighing the evidence establishing the prima facie case with
the rebuttal evidence." ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365-66, 117
USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted). See MPEP § 2142.
With respect to secondary considerations, and as previously noted, the majority of the
previously submitted Appendices (Appendices A-Hand J-N) are company press releases,
marketing brochures, and press reports, generated by the Applicant's predecessor, which
have little probative value. See MPEP § 716.0l(c). In re Beattie, 974 F.2d 1309, 24 USPQ2d
1040 (Fed. Cir. 1992) (declarations of seven persons skilled in the art offering opinion evidence
praising the merits of the claimed invention were found to have little value because of a lack of
factual support); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (conclusory
statements that results were "unexpected," unsupported by objective factual evidence, were
considered but were not found to be of substantial evidentiary value).
Accordingly, that statement originates from a Bayer product manager (i.e., Applicant's
predecessor), not from a disinterested person or a third party; as such, it does not rise to the
standard of independent industry praise (as secondary consideration).
Of all appendices submitted by Applicant on 05/08/2020, Appendix I is the only one
that originates from a third (non-Bayer) party. It is a press release of the University of  
Illinois. It includes two tables, only one of which compares the effects of Poncho/VOTiVO with
other seed treatments/insecticides. 
Notably, in this study, several insecticides exhibited corn rootworm protection effects
better than, or similar to, Poncho (e.g., Ampex, EZ, Force, and Aztec).
Further regarding commercial success, in contrast to Applicant's arguments, the art does
not provide evidence for PonchoNOTiVO's superiority. For example, a study that compared
corn yields of two seed treatments on corn indicates that the Poncho/VOTiVO treatment is not
superior to just Poncho treatment. See TARE, Thumb AG Research & Education, 2014 Field
Trials, Michigan State University Extension, pp 1-44 (see, pages 19-20 of the previous Office action mailed March 9, 2022). Also the label from Poncho/VOTiVO.  
Accordingly, there no objective evidence in the art for any unexpected results (or compelling secondary considerations) for the instantly claimed compositions. 
Furthermore, in contrast to Applicant's arguments, the claimed compositions are taught
by the cited prior art. For example, the previously cited ASRAR reference teaches methods for
increasing plant yield and/or vigor by seed treatment with a neonicotinoid compound, and
teaches and claims the use of clothianidin as a neonicotinoid compound with insecticidal
activity (see, for example, paragraphs 0072, 0095; claims 9-10, 36-38). ASRAR teaches that the
concentration of the neonicotinoid compound in the formulation is about 0.5% to about 99% by
weight (w/w), preferably 5-40% (i.e., about 10% by weight to about 50% by weight). The
PELEG reference teaches the application of the spore-forming nematicidal bacterium Bacillus
firmus strain CNCM 1-1582 to seed, in conjunction with supplements including Nemacur®, to
create an additive nematicidal effect, for controlling plant pathogenic nematodes and thus
increasing plant yield. Therefore, as described above, PELEG, ASRAR, TIAN, and JOHNSON
provide adequate teaching, suggestion, and motivation, with a reasonable expectation of success,
to reach the instantly claimed invention.
The main issue in the present obviousness analysis is whether there was any reason based
on prior art teachings that would have motivated one of ordinary skill in the art to combine and
to modify the compositions and methods previously taught by PELEG, ASRAR, TIAN, and
JOHNSON, to combine (nematicidal) Bacillus firmus with a (non-nematicidal) insect control
agent ( clothianidin and/or imidacloprid), for the purpose of insect and nematode control, and to
accomplish accompanying increase in plant yield. The answer to this question is obviously yes. It
is in this context that the combined teachings of the cited references precisely teach, suggest, and
provide motivation for the instantly claimed compositions and methods, as described above.
However, agricultural pesticidal compositions as combinations of insecticides and nematicides
were well known in the art at the time of invention.
The specific ( concentration) embodiments claimed by Applicant are mere routine
optimization(s) and a design choice. In fact, Applicant's composition mixture described in the
working examples was 1369-2608 ml per 1000 kg of seed (i.e., approximately 1.369 - 2.608 %
(vol/weight); see Applicant's Example 1, page 16.
Therefore, the results obtained by the Applicant are not unexpected. In contrast, they flow
from the teachings of the cited prior art references; which references encompass all of the
limitations of the instant claims; and also in the context of the general teachings of the prior art at
the time of invention. Any commercial success is based on the obvious results and compositions
claimed by Applicant. Accordingly, under the current facts, the presented secondary
considerations are insufficient to overcome the primafacie case of obviousness.
Regarding the allegations of unexpected results, any differences between the claimed
invention and the prior art may be expected to result in some differences in properties. The issue
is whether the properties differ to such an extent that the difference is really unexpected. See
MPEP § 716.02. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences
in sedative and anticholinergic effects between prior art and claimed antidepressants were not
unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290,293 (CCPA 1974), the
court held that unexpected results for a claimed range as compared with the range disclosed in
the prior art had been shown by a demonstration of "a marked improvement, over the results
achieved under other ratios, as to be classified as a difference in kind, rather than one of degree."
Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in
properties cannot be disregarded on the ground they are differences in degree rather than in
kind); Exparte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally
consider a discussion of results in terms of' differences in degree' as compared to 'differences in
kind' ... to have very little meaning in a relevant legal sense"). 
It is important to note that the test for obviousness is not whether the features of a
secondary reference may be bodily incorporated into the structure of the primary reference; nor
is it that the claimed invention must be expressly suggested in any one or all of the references.
Rather, the test is what the combined teachings of the references would have suggested to those
of ordinary skill in the art. In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981).
Applicant is also reminded that obviousness may be established by combining or
modifying the teachings of the prior art to produce the claimed invention where there is some
teaching, suggestion, or motivation to do so found either in the references themselves or in the
knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5
USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992),
and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case,
one of ordinary skilled in the art would have arrived at the Applicant's invention by combining
the teachings of the cited art as discussed above.
Therefore, for at least the reasons of record, and those reasons indicated above, the
rejection is maintained.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663